Case: 11-20413     Document: 00511767297         Page: 1     Date Filed: 02/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 24, 2012
                                     No. 11-20413
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN DIEGO OSPINA, also known as Tato,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:05-CR-21-1


Before SMITH, GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Juan Diego Ospina appeals from the district court’s denial of his motion
to correct his name. Ospina was convicted of conspiracy to possess with the
intent to distribute five kilograms or more of cocaine and was sentenced to 240
months of imprisonment. After his conviction became final, Ospina sought to
change the case caption to read “Diego Antonio Toro.” He argues that the
district court abused its discretion in denying his motion because he had valid
documents showing that he was processed under an alias. Ospina also contends

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20413   Document: 00511767297      Page: 2   Date Filed: 02/24/2012

                                 No. 11-20413

that, under the Second Chance Act of 2007, the Director of the Bureau of Prisons
is required to assist him in obtaining legal forms of identification prior to his
release.
      Ospina provides no legal basis for filing his motion. He identifies no legal
authority under which the district court may have considered a postjudgment
motion to correct his name. Ospina’s appeal is “patently frivolous.” United
States v. Williams, 990 F.2d 626 (5th Cir. 1993) (unpublished); see 5TH CIR.
R. 47.5.3 (unpublished opinion before 1996 is precedential).
      Accordingly, the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                        2